DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on May 25, 2021 have been entered and accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:
“monitoring sates” in line 1 should be corrected to recite “monitoring states”.  
“date of the mold temperature controller” in line 6 should be corrected to recite “data of the mold temperature controller”.  
Claim 2 is objected to because of the following informalities:
“comprising” in line 1 should be corrected to recite “comprises”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 8 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroeger (US 2003/0154004).
Regarding claim 1, Kroeger teaches a system adapted for monitoring states of an injection molding machine (Abstract), the injection molding machine comprising a molding equipment, a mold, and a mold temperature controller (Para. 9), the system comprising: a data collector (data receiving processor module, ref. 88) communicating with the molding equipment, the mold, and the mold temperature controller, and being configured to collect data of the molding equipment, data of the mold, and data of the mold temperature controller in real time (Para. 55 – 56); a controller (second control processor, ref. #90) figured to receive the data collected by the data collector and to determine whether the data comprises a value exceeding a predetermined value range (Para. 55 – 56); and an alarm apparatus configured for issuing an alarm if the data is determined to comprise a value exceeding the predetermined value range (Para. 55; Para. 79).
Regarding claim 6, Kroeger anticipates the invention disclosed in claim 1. Kroeger further teaches the system comprising a camera (ref. #64), the camera communicates with the controller and is configured to collect an image of a molding product in real time (Para. 49), the controller is further configured to receive the image transmitted by the camera and to determine whether the molding product meets a preset standard according to the transmitted image (Para. 49).
Regarding claim 8, Kroeger teaches a method for monitoring states of an injection molding machine (Abstract), the injection molding machine comprising a molding equipment, a mold, and a mold temperature controller (Para. 9), the method comprising: collecting data of the molding equipment, data of the mold, and data of the mold temperature controller in real time (Para. 55 – 56); determining whether the data comprises a value exceeding a predetermined value range (Para. 55 – 56); and giving an alarm if the data is determined to comprise a value exceeding the predetermined value range (Para. 55; Para. 79).
Regarding claim 9, Kroeger anticipates the invention disclosed in claim 8. Kroeger further teaches the method wherein the alarm is given according to a size of a deviation from the predetermined value range (Para. 79).
Regarding claim 10, Kroeger anticipates the invention disclosed in claim 8. Kroeger further teaches the method wherein a value range is determined by a method comprising: obtaining data of the molding equipment, data of the mold, and data of the mold temperature controller corresponding to a good product in real time; determining a value range according to the corresponding data of all good products Para. 49; Para. 55 – 56).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 2003/0154004).
Regarding claims 2 – 4, Kroeger anticipates the invention disclosed in claim 1. Kroeger further discloses collecting certain parameters from the system to determine the state of the system (Para. 9 – 19).  Further, it would have been obvious to one of ordinary skill in the art to collect the specific data disclosed in claims 2 – 4, as collecting these parameters are known options in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 2003/0154004) as applied to claim 4 above, and further in view of Doren (US 2004/0010068).
Regarding claim 5, Kroeger teaches the invention disclosed in claim 4. However, Kroeger does not explicitly disclose the frequency of the data collected. Yet in a similar field of endeavor, Doren teaches a system for monitoring and controlling the processing of compounds (Para. 1). Further, Doren teaches collecting processing data at a frequency ranging from 20 Hz to 50 Hz (Para. 68). It would have been obvious to one of ordinary skill in the art to specify collecting frequencies at a range of 20 to 50 Hz. One would be motivated to make this modification to produce and collect high quality signals and data.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 2003/0154004) in view of Schroeder (US 2013/0025104).
Regarding claim 7, Kroeger teaches the invention disclosed in claim 1. Kroeger further teaches a memory communicating with the controller and configured to store relevant data (Para. 86 – 87). However, Kroeger does not disclose a display configured to display data or a marking machine. Yet in a similar field of endeavor, Schroeder teaches a system for forming marked components (Abstract). They system further comprises a display device for showing relevant collected data (Para. 31 – 32)) and a marking machine configured to print a production number on a molding product (Para. 20). It would have been obvious to one of ordinary skill in the art at the time to modify the system of Kroeger by including a display device and a marking device as disclosed by Schroeder. One would be motivated to make these modifications to optimize the efficiency and usability of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743